DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0013, line 3, “n” should be deleted.  
In paragraph 0028, line 4, “n” should be deleted.  
In paragraph 0052, line 1, “n” should be deleted.
In paragraph 0072, line 2, “biding” should be changed to --binding--.
In paragraph 0080, line 2, “bat” should be changed to --bag--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites the limitation "at least one of the warp threads and the weft threads". There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “1” to --6-- in line 1 of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2012/0126514 A1). Choi discloses a hinge structure for an air bag door, comprising: a housing 10 disposed inside a crash pad P; an air bag 50 disposed inside the housing; an air bag door 20 disposed on a rear surface of the crash pad adjacent to the air bag; a hinge portion (e.g., the portion shown in Fig. 5) disposed at at least a portion of a rear surface of the air bag door; and a scrim member 40 disposed on at least a portion of the hinge portion, the housing and the air bag door, all the components constituting an air bag assembly, wherein the hinge portion is constructed so as to break (at 81) when the air bag door is opened, and the scrim member serves to enable the air bag door to be opened while being connected to the housing after the hinge portion breaks. A stress-inducing portion (i.e., the thicker end of the door nearest the cutting groove 82 – see Fig. 7) is provided on the air bag door to which stress of the air bag is applied. The scrim member is disposed inside the air bag door and the housing, and a .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2005/0269804 A1). Yamada discloses a hinge structure for an air bag door, comprising: a housing 32 disposed inside a crash pad 21; an air bag 108 disposed inside the housing; an air bag door 33 disposed on a rear surface of the crash pad adjacent to the air bag; a hinge portion (said hinge portion including hinge portions 34 and the portion of crash pad 21 that bends when the airbag door swings upward – see Fig. 9B) disposed at at least a portion of a rear surface of the air bag door; and a scrim member 23 disposed on at least a portion of the hinge portion, the housing and the air bag door (Fig. 8B), all the components constituting an air bag assembly, wherein the hinge portion is constructed so as to break (at 24b) when the air bag door is opened, and the scrim member serves to enable the air bag door to be opened while being connected to the housing after the hinge portion breaks (Fig. 8B).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616